DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed 02/07/2020 is acknowledged. Claims 5-17 are amended, claim 20 is canceled and claim 21 is new. No restriction requirement is being imposed in this case. Claims 1-19 and 21 are under examination.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 120 in the Application Data Sheet (ADS—p. 3) and the first paragraph of the instant specification is acknowledged.  No foreign priority claims are made (see p. 4 of the ADS).  Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
See MPEP 211.05 sets forth the disclosure requirements.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) and 365(c) is acknowledged. Based on the information given by Applicant and an 

	
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claimed methods comprising the administration of wild-type CXCL12 protein, does not reasonably provide enablement for the administration of CXCL12 variants or nucleic acids (gene therapy). The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

(i) The claims recite administering CXCL12. The specification defines CXCL12 as encompassing substitutions, deletions and additions, “as long as CXCL12 has activity as a chemokine” (see p. 3, lines 10-14). Although claim 16 recites that CXCL12 is human CXCL12, the claim still encompasses variants. The instant specification also discloses that the CXCL12 may contain substituted, deleted and added sugar chains (see p. 3, line 15). The instant specification does not provide examples of CXCL12 variants with an undisclosed number of substitutions, deletions and additions to either the amino acid structure or sugar chains that nevertheless preserve chemokine activity. The number of mutations generally possible in any given protein that can be made with a reasonable expectation of success are limited. Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.
st and 2nd paragraphs). Regarding CXCL12 specifically, Janssens et al. (Cellular & Molecular Immunology (2018) 15, 299-311) teach that CXCL12 chemokine activity depends upon not only binding to its requisite receptor (CXCR4), but also binding to glycosaminoglycans (see paragraph bridging pages 302-303). Post-translational modifications to CXCL12 such as truncations result in altered chemokine activity (see paragraph bridging pages 305-306 though paragraph bridging pages 306-307). Janssens conclude that because “CXCL12 has many interaction partners, specifically glycosaminoglycans and seven-transmembrane domain receptors...it is not sufficient to assess only one aspect of these interactions when addressing possible changes in CXCL12 functionality.” See p. 307, 1st paragraph of Janssens under “CONCLUDING REMARKS”. In other words, the structure to function correlation, even after the effective filing date of the instant application, is not straightforward. Thus, screening all of the possible CXCL12 variants for chemokine activity and effectiveness in treating the recited urological symptoms would require an undue amount of experimentation.
(ii) The instant specification also contemplates administration of a nucleic acid vector encoding CXCL12 (see 6, lines 3-11), which is gene therapy. However, the specification of the instant application does not teach any methods or working examples nd full paragraph).
Jafarlou et al. (Journal of Biological Regulators & Homeostatic Agents, 2016: 30: 315-321) teach while that progress in gene therapy has been occurring, it is “still going through its infancy period” (see abstract; sentence bridging left and right columns of p. 319). For example, Jafarlou et al. teach that viral vectors, among the most commonly used vectors in clinical trials, “vary in the capability of transducing different types of cells.” In summary, problems identified early in gene therapy trials regarding successful transfer remain a technological hurdle (see the “Approaches to gene therapy” section bridging pages 317-318 of Jafarlou and colleagues). In view of the teachings of the relevant art, the ability to express CXCL12 using any DNA-based therapies in order to treat the recited urological sequelae of prostate surgery was not readily available in the relevant art at the time of filing of the instant application, and the limited teachings of the instant application do not overcome these shortcomings.

	
Written Description
Claims 1-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The claims require administering CXCL12 in order to achieve effective treatment of urological symptoms such as urinary incontinence and erectile dysfunction resulting from prostate surgery. 
The art of Janssens et al. (Cellular & Molecular Immunology (2018) 15, 299-311) teaches that CXCL12 chemokine activity depends upon not only binding to its requisite receptor (CXCR4), but also to its interaction with glycosaminoglycans (see paragraph bridging pages 302-303). Post-translational modifications to CXCL12 such as truncations result in altered chemokine activity (see paragraph bridging pages 305-306 though paragraph bridging pages 306-307). Janssens conclude that because “CXCL12 has many interaction partners, specifically glycosaminoglycans and seven-transmembrane domain receptors...it is not sufficient to assess only one aspect of these interactions when addressing possible changes in CXCL12 functionality.” See p. 307, 1st paragraph of Janssens under “CONCLUDING REMARKS”. In other words, the structure to function correlation, even after the effective filing date of the instant application, is not straightforward.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of wild-type CXCL12 protein, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides and their encoding polynucleotides capable of carrying out the required functions, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, only wild-type CXCL12 protein, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Notice: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 9-11, 13-18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sopko et al. (WO 2018213125–effectively filed date in May 2017—on IDS filed 02/07/2020). Sopko et al. teach administration of SDF-1 (also known as CXCL12) to “the major pelvic ganglion supplying the cavernous nerves” or urethral space of a human male subject in order to treat erectile dysfunction (ED) as a result of prostatectomy (see abstract; paragraphs [0004]; [0008], [0013]; [0038] claim 2). Since treatment of humans is preferred, it flows from the disclosure of Sopko and colleagues that the SDF-1 is a human SDF-1. Radical prostatectomy is identified as a major contributor to ED (paragraph [0007] of Sopko), thus it flows therefrom that patients undergoing SDF-1 treatment will have undergone radical prostatectomy. Sopko et al. contemplate various sites of injection to the peri-urethral area (see paragraphs [0038]; [0062]; [0151]). Finally, administration of a composition comprising a vector comprising a nucleic acid encoding SDF-1 is also contemplated (see abstract; paragraph [0128]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (WO 2015/171417) in view of Resnick et al. (N Engl J Med 368;5, 2013) and Montorsi et al. (European Urology 48 (2005) 938- 945). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The WO document by Williams teaches the administration of SDF-1 (also known as CXCL12) via transurethral injection to treat urinary incontinence resulting from prostate cancer, among other causes (see abstract; p. 3, line 22; p. 8, line 22). Human SDF-1 is contemplated (see p. 5, lines 10-13). Administration of a composition comprising a plasmid vector comprising a nucleic acid encoding SDF-1 is also contemplated (see claims 16 and 17). Localized and intracavernousal injection is contemplated (see paragraph [0060] of Williams). Williams also contemplates injection “into one or more sites in the external urethral sphincter, and/or one or more sites in the .
The second factor to consider is to ascertain the differences between the prior art and the instant claims. While the WO document by Williams teaches that the urinary incontinence may occur in a patient population with prostate cancer, it does not explicitly teach a patient population in which urinary incontinence results from radical prostate surgery/prostatectomy. In addition, Williams does not teach the average ages of the male subjects. Finally, Williams does not teach that prostate cancer patients who undergo prostatectomy may also develop erectile dysfunction or that the prostate surgery performed is radical prostatectomy with a vesicourethral anastomosis. These issues will be considered in turn. 
Resnick et al. teach that prostate cancer patients undergoing radical prostatectomy are more likely than those undergoing radiotherapy to experience urinary incontinence and erectile dysfunction two years after surgery (see abstract, under “Results”). The age of patients undergoing prostatectomy ranged from 59-68 years of age, thus falling within the age ranges recited in claims 6 and 7 and touching upon the age range recited in claim 8. It would have been obvious to the person of ordinary skill in the art at the time the of the filing of the invention to modify the teachings of Williams by treating a prostate cancer patient population having undergone prostatectomy, as taught in Resnick et al. because Resnick et al. teach that these patients are more likely to suffer from urinary incontinence (see abstract). The person of ordinary skill in the art st paragraph under “4. Discussion”. Because Williams teaches that CXCL12 improved sphincter function, and said function is important for preserving continence after radical prostatectomy, the person of ordinary skill in the art could have reasonably expected success.
While Williams does not teach a patient population having undergone radical prostatectomy, Resnick et al. teach that the prostate cancer patient population undergoing this procedure is more likely to suffer from erectile dysfunction as well as urinary incontinence (see abstract under “Results”). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to modify the teachings of Williams and Resnick et al. by also applying the treatment of prostate cancer patients having undergone prostatectomy that suffer from erectile dysfunction with CXCL12 for the following reasons. First, Williams teaches that CXCL12 improved sphincter function (see p. 10, lines 18-33 through p. 11, lines 1-5) and Montorsi et al. provide a nexus between sphincter function/preservation and improvements in both potency and continence (see p. 943, left column, 1st paragraph under “4. Discussion”). In addition, Montorsi et al. describe a procedure for radical prostatectomy with urethrovesical anastomosis, which is an improvement on the commonly performed procedure in prostate cancer patients (see 939-942 under “2. Material and methods”). Results”).
Specifically, the person of ordinary skill in the art would have been motivated to treat a prostate cancer patient population having undergone prostatectomy that suffers from erectile dysfunction with CXCL12 because even though Montorsi et al. “describe a technique for radical prostatectomy with urethrovescial anastomosis preserving the external urethral sphincter and neurovascular bundles during open radical prostatectomy” (p. 943, left column, penultimate paragraph), some issues remain, particularly in the first six months post-operation (see abstract under “Results”). The person having ordinary skill in the art would be motivated to follow up surgery with treatment that improves sphincter function. Incidentally, since Montorsi et al. reports the issues begin to resolve at about six-months post operation (see abstract under “Results”), this provides further motivation for CXCL12 treatment up until the six month window following the operation. Further, the person having ordinary skill in the art would have understood that “cavernous nerves join together at the level of the urethral sphincter” (see p. 943, paragraph bridging left and right columns of Montorsi and colleagues), and that improvements in sphincter function achieved with CXCL12 administration (see p. 10, lines 18-33 through p. 11, lines 1-5 of Williams) would also improve potency. Finally, the person of ordinary skill in the art could have reasonably expected success because improving sphincter function would have beneficial effects on both continence and potency.
Thus the claims do not contribute anything non-obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-11, 13-19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7 and 11-18 of U.S. Patent No. 10,420,818 in view of Resnick et al. (N Engl J Med 368;5, 2013) and Montorsi et al. (European Urology 48 (2005) 938- 945). Both claim sets recite administration of SDF-1 . 
Resnick et al. teach that prostate cancer patients undergoing radical prostatectomy are more likely than those undergoing radiotherapy to experience urinary incontinence two years after surgery (see abstract, under “Results”). The age of patients undergoing prostatectomy ranged from 59-68 years of age, thus falling within the age ranges recited in claims 6 and 7 and touching upon the age range recited in claim 8. It would have been obvious to the person of ordinary skill in the art at the time the of the filing of the invention to modify the teachings of Williams by treating a prostate cancer patient population having undergone prostatectomy, as taught in Resnick et al. because Resnick et al. teach that these patients are more likely to suffer from urinary incontinence (see abstract). In addition, Montorsi et al. describe a procedure for radical prostatectomy with urethrovesical anastomosis, which is an improvement on the commonly performed procedure in prostate cancer patients (see 939-942 under “2. Material and methods”). Nevertheless, even with the improved surgical technique, patients do suffer from incontinence (see abstract under “Results”). Specifically, the person of ordinary skill in the art would have been motivated to treat a prostate cancer patient population having undergone prostatectomy with CXCL12 because even though Results”). The person of ordinary skill in the art would have been motivated to treat this prostate cancer population with CXCL12 because Montorsi et al. teach that preserving the urethral sphincter is important for preserving continence (see p. 943, left column, 1st paragraph under “4. Discussion”. The person having ordinary skill in the art would be motivated to follow up surgery with treatment that improves sphincter function. Incidentally, since Montorsi et al. reports the issues begin to resolve at about six-months post operation (see abstract under “Results”), this provides further motivation for CXCL12 treatment up until the six month window following the operation.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ichim (20090311223) teaches a method of treating erectile dysfunction comprising administration of SDF-1 in an amount capable of inducing endogenous stem cell mobilization (see claims 82, 83 and 85). Mangir et al. (The Canadian Journal of Urology; 24(1); February 2017—on IDS filed 02/07/2020) review stem cell therapies for treatment of erectile dysfunction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482.  The examiner can normally be reached on M-F 9-3 EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649